     Case 5:19-cv-02165-JGB-SHK Document 20 Filed 06/01/20 Page 1 of 4 Page ID #:74


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No. 5:19-cv-02165-JGBS-SHK
       JAMES RUTHERFORD, an
12                                           MOTION FOR LEAVE TO
13     individual,                           AMEND PLAINTIFF’S
                                             COMPLAINT
14                     Plaintiff,
15     v.                                    Date: July 6, 2020
16                                           Time: 9:00 a.m.
17                                           Courtroom: 1
       NITES INN CORPORATION, a
18     California corporation; and DOES 1-
                                           Honorable Jesus G. Bernal
       10, inclusive,
19
20                    Defendants.
21

22

23

24

25

26

27
28


                      MOTION FOR LEAVE TO AMEND COMPLAINT
                                             1
     Case 5:19-cv-02165-JGB-SHK Document 20 Filed 06/01/20 Page 2 of 4 Page ID #:75


 1         I.       INTRODUCTION
 2               On November 11, 2019, Plaintiff JAMES RUTHERFORD (“Plaintiff”) filed
 3    the complaint in this case alleging violations of the Americans With Disabilities
 4    Act (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). [ECF No. 1]. The
 5    Plaintiff’s Complaint alleges that Park Avenue Inn and the property on which it is
 6    located at 15401 Park Avenue East, Victorville, California 92392 (“Subject
 7    Property”) is owned and operated by Defendant NITES INN CORPORATION are
 8    not accessible to persons with disabilities.
 9               On December 13, 2019, Defendants filed an Answer. [ECF #12]
10               On April 4, 2020, Plaintiff’s expert, Kenneth Arrington who is a Certified
11    Access Specialist (“CASp”), inspected the Subject Property.
12               Plaintiff moves for leave to amend his Complaint to more specifically
13    describe the barriers to access encountered by Plaintiff and identified by a
14    professional CASp investigator.
15         II.      LEGAL STANDARD
16               Rule 15(a) of the Federal Rules of Civil Procedure gives parties the
17    opportunity to amend their pleadings in two different circumstances. The first
18    circumstance, which is not available to Plaintiff at this time, is Amending as a
19    Matter of Course. This is an automatic amendment that is allowed as long as it is
20    done either before a response to the pleading is filed or 20 days after the pleading
21    sought to be amended is filed.1
22               Secondly, if time has passed or a responsive pleading has been filed, the
23    amending party’s only other option is to either seek the consent of the opposing
24    party to amend, or obtain leave to amend from the court.2 When seeking leave to
25    amend from the court, the court will give leave to amend “when justice so
26

27    1
          FRCP 15(a)1
28    2
          FRCP 15(a)2

                           MOTION FOR LEAVE TO AMEND COMPLAINT
                                                  2
     Case 5:19-cv-02165-JGB-SHK Document 20 Filed 06/01/20 Page 3 of 4 Page ID #:76


 1    requires.”3 Generally, leave to amend will be granted unless the weighing of several
 2    factors show that the amendment would be inappropriate.4 It may be denied where
 3    it creates an element of undue surprise or prejudice to the opposing party. 5 Courts
 4    have pointed out that no unfair prejudice should be found simply because a party
 5    has to defend against a better-pleaded claim.6 Where a deficiency could be cured
 6    by an amendment, leave to amend should be granted.7
 7         III.   ARGUMENT
 8            Plaintiff seeks leave of Court to amend his Complaint to provide more
 9    specificity regarding access barriers that exist at Defendants’ business property and
10    encountered by Plaintiff, identified by a professional CASp investigator during a
11    April 4, 2020, inspection.
12            Motions to Amend should be granted as justice so requires and Plaintiff is
13    entitled to relief from Defendants based upon a Complaint conforming to the
14    evidence which seeks complete relief. As such, justice requires that Plaintiff be
15    granted leave to amend Plaintiff’s operative pleading.
16            Motions to amend should only be denied if granting the motion would cause
17    undue surprises or prejudice to other party. At this stage of litigation and the nature
18    of the requested amendment, Defendants’ strategy in defending this matter will be
19
      3
20        FRCP 15(a)2
      4
21     United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F. 3d. 1048, 1052 (9th
      Cir. 2001) (Weighing bad faith undue delay, prejudice and futility)
22
      5
        Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F. 3d 1048 1052 (9th Cir. 2003) (“[I]t
23
      is the consideration of prejudice to the opposing party that carries the greatest
24    weight.”)
25    6
        Popp Telcom, Inc. v. American Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000)
26    (“The inclusion of a claim based on facts already known or available to both sides
      does not prejudice the non-moving party.”)
27
      7
        Lopez v Smith, 203 F. 3d 1122, 1130 (9th Cir. 200) (leave to amend should be
28    granted even if not requested).

                        MOTION FOR LEAVE TO AMEND COMPLAINT
                                                 3
     Case 5:19-cv-02165-JGB-SHK Document 20 Filed 06/01/20 Page 4 of 4 Page ID #:77


 1    minimally affected as Defendants and defense counsel are readily familiar with both
 2    the allegations and associated causes of action. Indeed, Plaintiff’s Complaint states
 3    that Plaintiff will seek to inspect the Subject Property and amend the Complaint
 4    upon completion of the inspection. [ECF No. 1 at p.4]. Since the amended
 5    Complaint would not materially change any position Defendants have taken, this
 6    would not constitute undue surprise on the Defendants.
 7          For the reasons discussed above, Plaintiff’s amendment would not adversely
 8    affect Defendants’ defenses. Thus, it would not constitute undue prejudice on
 9    Defendants as the opposing parties.
10       IV.   CONCLUSION
11          This Court should grant Plaintiff leave to amend Plaintiff’s Complaint
12    because justice does so require. It would not cause undue surprise or prejudice to
13    Defendants because it neither adversely affects Defendants, nor does it substantially
14    change Defendants’ defenses. In no way does it cause prejudice to Defendants as
15    Defendants are already preparing to defend in relatively the same manner as it
16    would after an amendment to Plaintiff’s operative pleading. Therefore, in weighing
17    these factors, this Court should grant Plaintiff’s Motion for Leave to Amend the
18    Complaint.
19
20    Dated: June 1, 2020                   Respectfully Submitted,
21
                                            MANNING LAW, APC
22

23
                                       By: /s/ Joseph R. Manning Jr., Esq.
24                                        Joseph R. Manning Jr., Esq.
                                         Attorney for Plaintiff
25

26

27
28


                       MOTION FOR LEAVE TO AMEND COMPLAINT
                                                 4
